DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/25/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cuddihy et al. (USPGPub 2015/0261219) in view of Kowal et al. (USPGPub 2020/0062274).	As per claim 1, Cuddihy discloses a method for controlling a sunshade of an autonomous vehicle (see at least abstract; wherein the autonomous mode controller is configured to shade at least one vehicle window when the vehicle is operating in an autonomous mode), comprising: 	determining that current conditions satisfy an activation condition (see at least paragraph 0013; wherein the autonomous mode controller 135 may compare the amounts of ambient light received from each light sensor 115 to a threshold. If the amount of ambient light changes with respect to the threshold, the process 400 may continue at block 435. At block 435, the autonomous mode controller 135 may command one or more shades 120 to lower and/or raise by outputting command signals to the motor 155 associated with one or more of the shades 120); 	activating a first sunshade in response to the satisfied activation condition regardless of whether the driver will enable the manual mode (see at least paragraph 0019; wherein the lowering and raising of the shades 120 using the user interface device 125 may be allowed while the vehicle 100 is being driven in the automatic driving mode and in the driver-operated mode. This indicates that the shade for a window can be activated regardless of mode); and 	activating a second sunshade in response to the satisfied activation condition see at least paragraph 0032; wherein the autonomous mode controller 135 may command only shades 120 associated with the light sensors 115 that detected an amount of ambient light exceeding the threshold to lower while all other shades 120 are raised…see at least paragraph 0028; wherein the shades 120 may only be automatically lowered if the vehicle 100 is operating in the autonomous mode. This indicates that the driver will not operate in manual mode). Cuddihy does not explicitly mention predicting whether a driver will enable a manual mode during the current conditions.	However Kowal does disclose:	predicting whether a driver will enable a manual mode during the current conditions (see at least paragraph 0063; wherein the driver prediction may be based at least in part on the exchanged information, such as a manual driver selection).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kowal with the teachings as in Cuddihy. The motivation for doing so would have been to provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results, see Kowal paragraph 0002.	As per claim 2, Kowal discloses predicting whether the driver will enable the manual mode based on at least one of a potential for stalling on a current route, a proximity of the autonomous vehicle to a destination of the driver, a reservation status, driver information, or a combination thereof (Kowal see at least paragraph 0063; wherein based on the received machine information, the system may automatically predict at S540 an operator identifier associated with the received machine information. According to some embodiments, the prediction utilizes a prediction algorithm based on a pattern detected via a machine learning analysis of past operator usage of the machine. The machine learning analysis might be associated with, for example, a location of operation. In this case, the driver prediction may be based at least in part on the exchanged information, such as a manual driver selection). 	As per claim 3, Cuddihy discloses further comprising determining the current conditions based on at least one of an internal climate sensor, an external climate sensor, weather data, an internal vision sensor, an external vision sensor, a planned route, a current trajectory, or a combination thereof (see at least paragraph 0013; wherein the autonomous mode controller 135 may compare the amounts of ambient light received from each light sensor 115 to a threshold. If the amount of ambient light changes with respect to the threshold, the process 400 may continue at block 435. At block 435, the autonomous mode controller 135 may command one or more shades 120 to lower and/or raise by outputting command signals to the motor 155 associated with one or more of the shades 120).  	As per claim 4, Cuddihy discloses in which the first sunshade reduces at least one of an amount of light entering a cabin, an amount of light exiting the cabin, or a combination thereof (see at least paragraph 0012; wherein the shades 120 may be configured to at least partially prevent sunlight or another source of ambient light from entering the passenger compartment 105 through one or more windows 110), via a rear passenger window (see at least paragraph 0018; wherein the autonomous mode controller 135 may control the shades 120 to cover any combination of the windshield 110A, the rear window 110B, one or more driver-side windows 110C, and one or more passenger-side windows 110D). 	As per claim 5, Cuddihy discloses in which the second sunshade reduces an amount of light entering a cabin, an amount of light exiting the cabin, or a combination thereof (see at least paragraph 0012; wherein the shades 120 may be configured to at least partially prevent sunlight or another source of ambient light from entering the passenger compartment 105 through one or more windows 110), via a front windshield, a front driver side window, or a front passenger side window (see at least paragraph 0018; wherein the autonomous mode controller 135 may control the shades 120 to cover any combination of the windshield 110A, the rear window 110B, one or more driver-side windows 110C, and one or more passenger-side windows 110D).  	As per claim 6, Cuddihy discloses deactivating the second sunshade, when the second sunshade is activated, in response predicting that the driver will enable the manual mode (see at least paragraph 0018; wherein the autonomous mode controller 135 may be configured to lower the shades 120 when the vehicle 100 is operating in the autonomous mode and raise the shades 120 prior to the vehicle 100 operating in the non-autonomous mode). 	As per claim 7, Cuddihy discloses an apparatus for controlling a sunshade of an autonomous vehicle, the apparatus comprising: 	a memory (see at least paragraph 0021; wherein a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes); and 	at least one processor coupled to the memory (see at least paragraph 0021; wherein a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes), the at least one processor configured: 	to determine that current conditions satisfy an activation condition (see at least paragraph 0013; wherein the autonomous mode controller 135 may compare the amounts of ambient light received from each light sensor 115 to a threshold. If the amount of ambient light changes with respect to the threshold, the process 400 may continue at block 435. At block 435, the autonomous mode controller 135 may command one or more shades 120 to lower and/or raise by outputting command signals to the motor 155 associated with one or more of the shades 120); 	to activate a first sunshade in response to the satisfied activation condition regardless of whether the driver will enable the manual mode (see at least paragraph 0019; wherein the lowering and raising of the shades 120 using the user interface device 125 may be allowed while the vehicle 100 is being driven in the automatic driving mode and in the driver-operated mode. This indicates that the shade for a window can be activated regardless of mode); and 	to activate a second sunshade in response to the satisfied activation condition when the driver will not enable the manual mode (see at least paragraph 0032; wherein the autonomous mode controller 135 may command only shades 120 associated with the light sensors 115 that detected an amount of ambient light exceeding the threshold to lower while all other shades 120 are raised…see at least paragraph 0028; wherein the shades 120 may only be automatically lowered if the vehicle 100 is operating in the autonomous mode. This indicates that the driver will not operate in manual mode). Cuddihy does not explicitly mention to predict whether a driver will enable a manual mode during the current conditions.	However Kowal does disclose:	to predict whether a driver will enable a manual mode during the current conditions (see at least paragraph 0063; wherein the driver prediction may be based at least in part on the exchanged information, such as a manual driver selection).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kowal with the teachings as in Cuddihy. The motivation for doing so would have been to provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results, see Kowal paragraph 0002.	As per claims 8-12, the limitations of claims 8-12 are similar to the limitations of claims 2-6, therefore they are rejected based on the same rationale.	As per claim 13, Cuddihy discloses a non-transitory computer-readable medium having program code recorded thereon for controlling a sunshade of an autonomous vehicle (see at least paragraph 0021; wherein a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes), the program code executed by a processor and comprising: 	program code to determine that current conditions satisfy an activation condition (see at least paragraph 0013; wherein the autonomous mode controller 135 may compare the amounts of ambient light received from each light sensor 115 to a threshold. If the amount of ambient light changes with respect to the threshold, the process 400 may continue at block 435. At block 435, the autonomous mode controller 135 may command one or more shades 120 to lower and/or raise by outputting command signals to the motor 155 associated with one or more of the shades 120); 	program code to activate a first sunshade in response to the satisfied activation condition regardless of whether the driver will enable the manual mode (see at least paragraph 0019; wherein the lowering and raising of the shades 120 using the user interface device 125 may be allowed while the vehicle 100 is being driven in the automatic driving mode and in the driver-operated mode. This indicates that the shade for a window can be activated regardless of mode); and 	program code to activate a second sunshade in response to the satisfied activation condition when the driver will not enable the manual mode (see at least paragraph 0032; wherein the autonomous mode controller 135 may command only shades 120 associated with the light sensors 115 that detected an amount of ambient light exceeding the threshold to lower while all other shades 120 are raised…see at least paragraph 0028; wherein the shades 120 may only be automatically lowered if the vehicle 100 is operating in the autonomous mode. This indicates that the driver will not operate in manual mode). Cuddihy does not explicitly mention program code to predict whether a driver will enable a manual mode during the current conditions.	However Kowal does disclose:	program code to predict whether a driver will enable a manual mode during the current conditions (see at least paragraph 0063; wherein the driver prediction may be based at least in part on the exchanged information, such as a manual driver selection). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kowal with the teachings as in Cuddihy. The motivation for doing so would have been to provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results, see Kowal paragraph 0002.	As per claims 14-18, the limitations of claims 14-18 are similar to the limitations of claims 2-6, therefore they are rejected based on the same rationale.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0152303 – Provides controlling window tint levels to protect the interior cabin of an autonomous vehicle.	USPGPub 2019/0092170 – Provides ability of the shade to reach the windshield and provide sun protection and a view of the rear of the vehicle.	USPGPub 2018/0244175 – Provides the sun roof assembly can include a sun shade/display motor 16a that moves the sun shade 32a and the display 16 between an open position (not shown) exposing the sun roof and a closed position (FIG. 2) covering the sun roof.
	USPGPub 2018/0093675 – Provides darkening the tint of windows in which the driver may sleep.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662